 



Exhibit 10.23
Summary of Sprint Nextel Corporation’s 2007 Long-Term Incentive Plan
     The Sprint Nextel 2007 Long-Term Incentive Plan (the “2007 LTI Plan”) is a
three-year program that provides for equity-based incentive awards. A portion of
the value of each participant’s target opportunity is in the form of stock
option grants and the remainder is in the form of restricted stock unit, or RSU,
awards.
     Fifty percent of the value of each participant’s targeted opportunity is in
the form of stock option grants, the number of which is based on the value of
each option determined using the Black Scholes valuation model. The exercise
price of each option is the average of the high and low price of our common
stock on the grant date and the options vest ratably in three equal portions on
each of the first, second and third anniversaries of the grant date.
     The remaining fifty percent of the value of each participant’s targeted
opportunity is in the form of RSU awards(the “Primary RSU Award”), the number of
which is based on a thirty day average of the high and low price of our common
stock. In addition to the Primary RSU Award, each eligible employee who
participated in the 2006 Long-Term Incentive Plan, which includes each of our
executive officers other than Gary Forsee and Barry West, have received an
additional RSU award (the “Additional RSU Award”) in an amount equal to 35% of
the number of shares underlying his or her Primary RSU Award. Both the Primary
and Additional RSU Awards include a performance component, which could result in
the number of RSU awards being forfeited or increased, ranging from 0% to 200%
of the number of RSUs initially awarded, based on the achievement of specified
results with respect to the following performance objectives: adjusted OIBDA
margin of our core operations for 2009 and cumulative free cash flow from
operations for 2007 through 2009, each weighted 50%. All RSU awards vest on the
third anniversary of the date of the award and are eligible to receive dividend
equivalent cash payments, as and to the extent declared with respect to our
common stock, following the performance period.
     The stock option grants and all RSU awards have been made pursuant to our
1997 Long-Term Stock Incentive Program.
     Mr. Forsee’s employment agreement provides for an annual long-term
performance-based incentive opportunity with a $10 million target value for
2007. The actual incentive amounts paid under the 2007 LTI Plan will be based on
our actual results in relation to the established performance objectives, and
these payments may be greater or less than the established target amounts.

